DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Status of Application, Amendments and/or Claims
	The amendment of 19 October 2020 has been entered in full.  Claim 1 is cancelled.  Claims 2-20 are added.
Claims 2-20 are under consideration in the instant application.

Oath/Declaration
It is noted to Applicant that as stated in the Communications of 13 September 2018, a properly executed inventor’s oath or declaration has not been received for the inventors of the instant application.  Although no time period for reply is set forth in the instant Office Action, Applicant must submit the inventor's oath or declaration no later than the expiration of the time period set forth in the “Notice of Allowability” to avoid abandonment (see 37 CFR 1.53(f)).   Applicant must file the oath or declaration in compliance with 37 CFR 1.63, or a substitute statement in compliance with 37 CFR 1.64, executed by or with respect to each actual inventor (see 37 CFR 1.53(f)).

Withdrawn Objections and/or Rejections
1.	The objections to claim 1 as set forth at page 2 of the previous Office Action of 20 April 2020 are withdrawn in view of the cancellation of claim 1 (19 October 2020).
withdrawn in view of the cancellation of claim 1 (19 October 2020).
3.	The rejection of claim 1 under pre-AIA  U.S.C. 102(b) as being anticipated by Usukura, K. (U.S. Patent 4,323,061) as set forth at pages 4-5 of the previous Office Action of 20 April 2020 is withdrawn in view of the cancellation of claim 1 (19 October 2020).
4.	The rejections of claim 1 on the ground of nonstatutory double patenting as being unpatentable over claims 1-45 of U.S. Patent No. 8,277,837; claims 1-28 of U.S. Patent No. 8,377,467; claims 1-19 of U.S. Patent No. 8,609,130; and claims 1-45 of U.S. Patent No. 10,058,456 as set forth at pages 6-10 of the previous Office Action of 20 April 2020 are withdrawn in view of the cancellation of claim 1 (19 October 2020).

Claim Objections
5.	Claims 4, 8, 11, 18, and 19 are objected to because of the following informalities:  
5a.	Claims 8, 11, and 18 use the acronym “RL” without first defining what it represents.  While the claims can reference acronyms, the material presented by the acronym must be clearly set forth at the first use of the acronym.  
5b.	In claims 8, 11, and 18, line 2, the word “bloodcells” should be amended to insert a space in between “blood” and “cells”.
5c.	Claims 4 and 19 use the acronym “nm” without first defining what it represents.  While the claims can reference acronyms, the material presented by the acronym must be clearly set forth at the first use of the acronym.  
Appropriate correction is required.
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


6.	Claims 9-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
6a.	The term “configured” in the phrase "material configured to activate hemostatic systems" in claim 9, line 2, is a term which renders claims 9-14 indefinite.  The term "configured” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  For example, it is there an additional arrangement that the woven or textile material must be in for the activation of hemostatic systems?  Is the material put together in a layered formation?  In a particular shape?  Are additional elements included on the material? 

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


7.	Claims 4 and 19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. This is a new matter rejection.
	Claims 4 and 19 recite that the glass fibers in the claimed hemostatic textile have a diameter of between 5 and 15 nm.
The specification, drawings, and claim 1 as originally filed do not provide adequate written description for a hemostatic textile comprising glass fibers having a diameter of between 5 and 15 nm.  This limitation is not expressly asserted, nor does it flow naturally from the specification.  The specification only discloses that the glass fiber component of the hemostatic textile has fiber diameters from 5 nanometers to 15 microns (page 7, lines 23-24).

 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

8.	Claims 2, 5, 9, 12, 13 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Usukura, K. (U.S. Patent 4,323,061) and Mukherjee, R.N. (IAEA Bulletin 17(6): 28-37, 1975; cited on the IDS of 21 August 2019). 
Usukura teaches a unique material resulting in an improved stiff supporting bandage, wherein the improved fabric is formed of a mixed yarn (column 2, lines 1-6). Usukura indicates that the bandage may be used in a surgical or hospital setting (abstract; column 1, lines 1-11). Specifically, Usukura teaches "an improved two-part material for use in surgical bandages is formed of glass fibres combined with non-glass fibres" (abstract). Usukura discloses that the mixed yarn may be spun from glass fiber together with another fiber selected from cotton, flax, Ex parte Novitski, 26 USPQ2d 1389 (BPAI 1993); see also Integra LifeSciences I Ltd. V. Merck KGaA, (DC SCalif) 50 USPQ2d 1846; In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977)). MPEP 2111(1) also states that “the discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer.”  MPEP § 2114 states that while features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function {In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997); see also In re Swinehart, 439 F.2d 210, 212-13, 169 USPQ 226, 228-29 (CCPA 1971); In re Danly, 263 F.2d 844, 847, 120 USPQ 528, 531 (CCPA 1959); Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. 
Usukura does not teach that the improved supporting bandage is in a sterilized package.
Mukherjee teaches that gamma radiation is used to sterilize linens, bandages, dressings, swaps, etc. for sterile use (page 29, 4th paragraph). Mukherjee discloses that "[t]he variety of such mass-produced health care items has now increased to such an extent that it is almost impossible to present a complete list" (page 29, 4th paragraph).  Mukherjee also states that “[t]he sterilization of medical products by ionizing radiation is a well-established industrial process in a number of technologically advanced countries" (page 32, last paragraph). These items are packed either individually or collectively in hermetically sealed plastic materials before sterilization by penetrating ionizing radiation (page 29, 4th paragraph).
It would have been obvious to the person of ordinary skill in the art at the time the invention was made to modify the glass fiber supporting bandage of Usukura by packaging and sterilizing the bandage as taught by Mukherjee. The person of ordinary skill in the art would have been motivated to make that modification ensure that the bandage is free from microbial contaminants prior to use (Mukherjee, page 28, 2nd paragraph). The person of ordinary skill in the art reasonably would have expected success because medical instruments, bandages, and dressings were routinely packaged and sterilized at the time the invention was made. Therefore, the claimed invention as a whole was clearly prima facie obvious over the prior art.

3 and 4 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Usukura, K. (U.S. Patent 4,323,061) and Mukherjee, R.N. (IAEA Bulletin 17(6): 28-37, 1975) as applied to claims 2, 5, 9, 12, 13 above, and further in view of Evans, J.C. (US 2006/0009721; cited on the IDS of 21 August 2019).  
The teachings of Usukura and Mukherjee are set forth above.
Usukura and Mukherjee do not teach that the glass fibers in the supporting bandage comprise continuous glass fibers or that the glass fibers have a diameter of between 5 and 15 nm.
Evans teaches a medical bandaging product comprising knitted fiberglass substrate and in inelastic low modulus polymeric yam (page 2, [0013], [0015]; page 3, [0038]). Evans teaches that that the fiberglass yams are formed from “E” glass fibers (page 1, [0001], [0008]; page 3, [0036]). It is noted that E glass is an aluminoborosilicate glass with high lime content, as evidenced by Ramachandran et al. (J Am Ceramic Soc 63(1-2): 1-3, 1980;; page 1, column 1, 2nd paragraph; cited on the IDS of 21 August 2019). E glass fibers are also about 7 microns in diameter and are continuous (see Wallenberger et al. “Glass Fibers” ASM Handbook 21: Composites, pages 27-34, 2001;; see especially, page 31, column 3, 3 full paragraph; page 32, Table 3;; 6.40-7.6 pm converts to 6.4-7.6 microns; cited on the IDS of 21 August 2019). Evans teaches that fiberglass casting tapes and medical bandages are commonly used to treat injuries such as broken bones (page 1, [0002]). Evans discloses that the use of fiberglass yarns is not new (page 1, [0003]).
It would have been obvious to the person of ordinary skill in the art at the time the invention was made to modify the sterile glass fiber supporting bandage of Usukura and Mukherjee by utilizing “E” glass (alumino-borosilicate) fibers as taught by Evans. It is noted that because both Usukura and Evans teach bandages with glass fibers, it would have KSR International Co. v. Teleflex Inc., 550 U.S. 398, USPQ2d 1385 (2007)). Therefore, the claimed invention as a whole was clearly prima facie obvious over the prior art.

10.	Claim 7, 8, 10, and 11 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Usukura, K. (U.S. Patent 4,323,061) and Mukherjee, R.N. (IAEA Bulletin 17(6): 28-37, 1975) as applied to claims 2, 5, 9, 12, 13 above, and further in view of Kosow, P. (WO 97/28832; cited on the IDS of 21 August 2019) and Gorman et al. (US 2004/0101546).
The teachings of Usukura and Mukherjee are set forth above.
Usukura and Mukherjee do not teach that textile material comprises thrombin or a hemostatic agent selected from the group consisting of RL platelets, RL blood cells, fibrin, fibrinogen, and combinations thereof.  
Kosow discloses a hemostatic bandage comprising a carrier and sufficient coagulant constituents to allow blood clot formation, wherein the constituents are in an environment such that they react only when used (bottom of page 2 through the top of page 3). Kosow teaches that the bandage includes a substance which allows the coagulation constituents to adhere to the carrier (page 3, lines 2-5). Kosow teaches that the carrier may be nonabsorbable to be used externally, such as surgical gauze, clinical felt, polyurethane foam and other material commonly used in medical practice (page 3, lines 20-22). Kosow teaches that the carrier may be woven 
Gorman et al. disclose a woven or non-woven hemostatic wound dressing comprising a biocompatible, hemostatic, wound contacting and/or covering substrate comprising an aldehyde-
modified polysaccharide conjugated with a hemostatic agent, for example, thrombin, fibrinogen, or fibrin (page 2, [0016], [0019]). Gorman et al. teach a preferred concentration range of thrombin is from about 0.001 to about 0.1 percent by weight (page 5, [0046]). Gorman et al. also teach a preferred concentration range of fibrinogen or fibrin is from about 0.1 to about 50 percent by weight, with a more preferred concentration from about 2.5 to about 10 by weight (page 5, [0046]).
It would have been obvious to the person of ordinary skill in the art at the time the invention was made to modify the glass-containing hemostatic textile of the instant claims by utilizing thrombin, fibrinogen, and fibrin, as taught by Kosow and Gorman et al. It also would have been obvious to a person of ordinary skill in the art to try the thrombin, fibrinogen, and fibrin of Kosow and Gorman et al. in the glass-containing hemostatic textile of the instant . 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

11.	Claims 2-4, 6-12, 14-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-45 of U.S. Patent No. 8,277,837 in view of Mukherjee, R.N. (IAEA Bulletin 17(6): 28-37, 1975) and Evans, J.C. (US 2006/0009721). Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims are directed to a hemostatic textile comprising a material comprising a combination of glass fibers and one or more secondary fibers.
	Claim 2 of the instant application is directed to a packaged hemostatic textile comprising a textile material comprising glass fibers cowoven or knitted with secondary fibers, wherein when the textile is in contact with a wound on an animal or human, hemostatic systems are activated in an animal or human, and wherein the textile material is packaged in a sterilized package.  Claim 5 recites the secondary fibers comprise rayon fibers and claim 6 recites the secondary fibers comprise bamboo rayon fibers.  Claim 7 recites that the textile material comprises thrombin or a fraction containing thrombin.  Claim 8 recites that the textile material comprises a hemostatic agent selected from the group consisting of RL platelets, RL blood cells, fibrin, fibrinogen, and combinations thereof.  Claim 15 recites a hemostatic textile comprising 
Meanwhile, claim 1 of the ‘837 patent, for example, recites a hemostatic textile, comprising a material comprising glass fibers and raw or regenerated bamboo fibers co-woven or knitted together, wherein the relative amounts of said glass fibers and said raw or regenerated bamboo fibers range from about 0.1% to about 99.9% by weight glass fibers and from about 99.9% to about 0.1% by weight raw or regenerated bamboo fibers, based on the total weight of said textile; and thrombin or a fraction comprising thrombin; said hemostatic textile capable of activating hemostatic systems in the body when applied to a wound.  Claim 16 of the patent recites a hemostatic textile comprising a material comprising glass fibers and raw or regenerated bamboo fibers co-woven or knitted together, wherein the relative amounts of said glass fibers and said raw or regenerated bamboo fibers range from about 0.1% to about 99.9% by weight glass fibers and from about 99.9% to about 0.1% by weight raw or regenerated bamboo fibers, based on the total weight of said textile; and one or more hemostatic agents selected from the group consisting of rehydrated lyophilized (RL) platelets, RL blood cells, fibrin, and fibrinogen; said hemostatic textile capable of activating hemostatic systems in the body when applied to a wound.
The claims of the ‘837 patent do not require that the hemostatic textile is sterilized; that glass fibers in the supporting bandage comprise continuous glass fibers; or that the glass fibers have a diameter of between 5 and 15 nanometers.
Mukherjee teaches that gamma radiation is used to sterilize linens, bandages, dressings, swaps, etc. for sterile use (page 29, 4th paragraph). Mukherjee discloses that "[t]he variety of 
Evans teaches a medical bandaging product comprising knitted fiberglass substrate and in inelastic low modulus polymeric yam (page 2, [0013], [0015]; page 3, [0038]). Evans teaches that that the fiberglass yams are formed from “E” glass fibers (page 1, [0001], [0008]; page 3, [0036]). It is noted that E glass is an aluminoborosilicate glass with high lime content, as evidenced by Ramachandran et al. (J Am Ceramic Soc 63(1-2): 1-3, 1980;; page 1, column 1, 2nd paragraph). E glass fibers are also about 7 microns in diameter and are continuous (see Wallenberger et al. “Glass Fibers” ASM Handbook 21: Composites, pages 27-34, 2001;; see especially, page 31, column 3, 3 full paragraph; page 32, Table 3;; 6.40-7.6 pm converts to 6.4-7.6 microns). Evans teaches that fiberglass casting tapes and medical bandages are commonly used to treat injuries such as broken bones (page 1, [0002]). Evans discloses that the use of fiberglass yarns is not new (page 1, [0003]).
It would have been obvious to the person of ordinary skill in the art at the time the invention was made to modify the hemostatic textile of the ‘837 claims by packaging and sterilizing the textile as taught by Mukherjee and by utilizing “E” glass (alumino-borosilicate) fibers as taught by Evans. The person of ordinary skill in the art would have been motivated to make those modifications (i) to ensure that the bandage is free from microbial contaminants prior to use (Mukherjee, page 28, 2nd paragraph) and (ii) because knitted .
	
12.	Claims 2-20 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-28 of U.S. Patent No. 8,377,467 in view of Mukherjee, R.N. (IAEA Bulletin 17(6): 28-37, 1975). Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims are directed to a hemostatic textile comprising a material comprising a combination of glass fibers and one or more secondary fibers.
Claim 2 of the instant application is directed to a packaged hemostatic textile comprising a textile material comprising glass fibers cowoven or knitted with secondary fibers, wherein when the textile is in contact with a wound on an animal or human, hemostatic systems are activated in an animal or human, and wherein the textile material is packaged in a sterilized package.  Claim 5 recites the secondary fibers comprise rayon fibers and claim 6 recites the secondary fibers comprise bamboo rayon fibers.  Claim 7 recites that the textile material comprises thrombin or a fraction containing thrombin.  Claim 8 recites that the textile material comprises a hemostatic agent selected from the group consisting of RL platelets, RL blood cells, fibrin, fibrinogen, and combinations thereof.  Claim 15 recites a hemostatic textile comprising glass fibers cowoven or knitted with bamboo rayon fibers, wherein when the hemostatic textile is 
Claim 1 of the ‘467 patent recites a packaged hemostatic textile comprising a textile material comprising glass fibers co-woven or knitted with secondary fibers, wherein said textile material is within a sterilized package, said glass fibers have a diameter from 5 nanometers to 15 microns, and said secondary fibers comprise raw or regenerated bamboo fibers.  Claim 6 recites that the glass fibers comprise an alumino-borosilicate glass.  Claim 9 recites a packaged hemostatic textile comprising a textile material comprising glass fibers co-woven or knitted with secondary fibers, wherein said textile material is within a sterilized package, and said glass fibers are continuous filaments, and said secondary fibers comprise raw or regenerated bamboo fibers.  Claim 23 recites a hemostatic textile comprising a textile material comprising glass fibers co-woven or knitted with secondary fibers, wherein when said textile material is in contact with a wound on an animal or human and blood from the wound, hemostatic systems are activated in the animal or human, and wherein the glass fibers are continuous filaments.  Claim 26 of the ‘467 patent recites a packaged hemostatic textile comprising a textile material comprising glass fibers co-woven or knitted with secondary fibers, wherein when said textile material is in contact with a wound on an animal or human and blood from the wound, hemostatic systems are activated in the animal or human, and wherein the textile material further comprises platelets bound to the glass fibers, rayon fibers, or a combination thereof.  
The claims of the ‘467 patent do not require that the hemostatic textile is in a sterilized package. 
Mukherjee teaches that gamma radiation is used to sterilize linens, bandages, dressings, swaps, etc. for sterile use (page 29, 4th paragraph). Mukherjee discloses that "[t]he variety of 
It would have been obvious to the person of ordinary skill in the art at the time the invention was made to modify the hemostatic textile of the ‘467 claims by sterilizing the packaged hemostatic textile as taught by Mukherjee. The person of ordinary skill in the art would have been motivated to make that modification ensure that the bandage is free from microbial contaminants prior to use (Mukherjee, page 28, 2nd paragraph). The person of ordinary skill in the art reasonably would have expected success because medical instruments, bandages, and dressings were routinely packaged and sterilized at the time the invention was made. Therefore, the claimed invention as a whole was clearly prima facie obvious over the prior art.


13.	Claims 2-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 8,609,130. Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims are directed to a hemostatic textile comprising a material comprising a combination of glass fibers and one or more secondary fibers.
	Claim 2 of the instant application is directed to a packaged hemostatic textile comprising a textile material comprising glass fibers cowoven or knitted with secondary fibers, wherein when the textile is in contact with a wound on an animal or human, hemostatic systems are 
	Meanwhile, claim 1 of the ‘130 patent recites a method of activating hemostatic systems in a body comprising applying a hemostatic textile to a wound, the hemostatic textile comprising glass fibers knitted or interwoven with secondary fiber, wherein the glass fiber and the secondary fiber contact blood when the hemostatic textile is applied to the wound.  Claim 7 recites the glass fiber has a diameter from 5 nanometers to 15 microns.  Claim 8 recites the glass fiber of the textile is a continuous filament and claim 9 recites the glass fiber comprises alumino-borosilicate glasses.  Claim 10 of the ‘130 patent recites the secondary fiber comprises bamboo fiber and claim 11 recites the secondary fiber comprises rayon fiber.
The claims of the ‘130 patent do not recite that the hemostatic textile comprises thrombin or a hemostatic agent selected from the group consisting of RL platelets, RL blood cells, fibrin, fibrinogen, and combinations thereof.  
Kosow discloses a hemostatic bandage comprising a carrier and sufficient coagulant constituents to allow blood clot formation, wherein the constituents are in an environment such that they react only when used (bottom of page 2 through the top of page 3). Kosow teaches that 
Gorman et al. disclose a woven or non-woven hemostatic wound dressing comprising a biocompatible, hemostatic, wound contacting and/or covering substrate comprising an aldehyde-
modified polysaccharide conjugated with a hemostatic agent, for example, thrombin, fibrinogen, or fibrin (page 2, [0016], [0019]). Gorman et al. teach a preferred concentration range of thrombin is from about 0.001 to about 0.1 percent by weight (page 5, [0046]). Gorman et al. also teach a preferred concentration range of fibrinogen or fibrin is from about 0.1 to about 50 percent by weight, with a more preferred concentration from about 2.5 to about 10 by weight (page 5, [0046]).
. 


14.	Claims 2-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No. 10,058,456. Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims are directed to a hemostatic textile comprising a material comprising a combination of glass fibers and one or more secondary fibers.
Claim 2 of the instant application is directed to a packaged hemostatic textile comprising a textile material comprising glass fibers cowoven or knitted with secondary fibers, wherein 
	Meanwhile, claim 1 of the ‘456 patent recites a package hemostatic textile comprising a textile material comprising continuous filaments of glass fiber knit with rayon fibers within a package, wherein the rayon fibers comprise bamboo rayon fibers, wherein the package is sterilized, the continuous filaments of glass fiber comprising alumino-borosilicate glass and having a diameter from 5 nanometers to 15 microns.  Claim 5 recites the hemostatic textile comprises a hemostatic agent.  Claim 6 recites that the hemostatic textile comprises an additive capable of interacting with a blood clotting system in an animal or human when the textile is applied to a wound on the animal or human.
The claims of the ‘456 patent do not specifically recite that the hemostatic textile comprises thrombin or a hemostatic agent selected from the group consisting of RL platelets, RL blood cells, fibrin, fibrinogen, and combinations thereof.  
Kosow discloses a hemostatic bandage comprising a carrier and sufficient coagulant constituents to allow blood clot formation, wherein the constituents are in an environment such 
Gorman et al. disclose a woven or non-woven hemostatic wound dressing comprising a biocompatible, hemostatic, wound contacting and/or covering substrate comprising an aldehyde-
modified polysaccharide conjugated with a hemostatic agent, for example, thrombin, fibrinogen, or fibrin (page 2, [0016], [0019]). Gorman et al. teach a preferred concentration range of thrombin is from about 0.001 to about 0.1 percent by weight (page 5, [0046]). Gorman et al. also teach a preferred concentration range of fibrinogen or fibrin is from about 0.1 to about 50 percent by weight, with a more preferred concentration from about 2.5 to about 10 by weight (page 5, [0046]).
. 



Conclusion
No claims are allowable.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 



Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hama can be reached on (571) 272-2911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






BEB
Art Unit 1647
12 February 2021

/BRIDGET E BUNNER/Primary Examiner, Art Unit 1647